Citation Nr: 1750974	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Southeast Texas Soldiers' Advocates


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

The Veteran testified at a May 2017 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran has erectile dysfunction.

2.  The competent medical evidence does not demonstrate that hypertension is attributable to the Veteran's active service or any incident of service.

3.  The competent medical evidence does not demonstrate that the Veteran's low back condition is attributable to his active service or any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. §§ 3.159, 3.303 (2016). 
2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases as outlined in 38 C.F.R. § 3.309(a) if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction.  Without fully addressing the merits of this claim, the Board finds that the evidence of record does not support that the Veteran has erectile dysfunction and that therefore his service connection claim must be denied.  

During the May 2017 hearing, the Veteran appeared to contend that the medication he takes to alleviate his hypertension may be causing erectile dysfunction.  However, a review of the Veteran's post-service treatment records, both from private medical providers and from VA, shows that the Veteran has been treated for hypertension for many years and has never reported any symptoms of erectile dysfunction that were recorded by his treatment providers.  Indeed, on several occasions he reported that he was experiencing no complications or side effects from his medication.  

There is no additional evidence in the claims file to support the Veteran's assertion that he has erectile dysfunction for which he is entitled to service connection.  The Veteran has presented no testimony or correspondence to explain why he contends that he has erectile dysfunction that is attributable to his blood pressure medication.  The Board acknowledges that the Veteran has not been afforded a VA examination in support of this claim, but there is simply no evidence in the claims file to trigger VA's duty to do so.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA's duty to provide an examination only triggered if the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event.).  Moreover, while the Veteran is competent to report erectile symptoms, he does not have the training or credentials to ascertain that such symptoms constitute a clinical diagnosis.  Under these circumstances, the Board finds that there is insufficient evidence that the Veteran has erectile dysfunction and that therefore the Veteran's claim of entitlement to service connection for erectile dysfunction must be denied.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  There is no medical evidence of erectile dysfunction for VA purposes during any period under appeal.


Hypertension

The Veteran seeks service connection for hypertension.  Upon review of the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran's hypertension is due to service. 

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment or diagnoses relating to hypertension.  On the December 1968 induction examination, the Veteran's blood pressure reading was 120/60, while on the March 1970 examination his blood pressure reading was 120/78 and on the June 1970 separation examination his blood pressure reading was 140/96.  There are no more blood pressure readings available in the Veteran's service treatment records.  While diastolic elevation was shown in June 1970, the Veteran did not have multiple readings in service constituting a diagnosis of hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertension as confirmed by readings taken two or more times on at least three different days) (2016).  The Veteran has not submitted any additional medical evidence in support of a claim of hypertension on a direct basis, nor has he asserted that he incurred hypertension while in service.  As hypertension is a disability that is demonstrated by blood pressure readings, it is not capable of diagnosis by a layperson without medical training and credentials.  Accordingly, service connection for hypertension on a direct basis pursuant to 38 C.F.R. § 3.303(a) is denied.  Furthermore, although hypertension is listed as a chronic disorder under 38 C.F.R. § 3.309(a) and is thus eligible for presumptive service connection pursuant to 38 C.F.R. § 3.307(a)(3), there is no evidence that the Veteran manifested hypertension within a year, and therefore service connection on a presumptive basis is also denied.  

Post-service medical records do not show that the Veteran had consistent blood pressure readings that qualified for a diagnosis of hypertension for VA purposes until June 2013.  Subsequent private and VA medical records indicate that the hypertension has been well managed with medication.  

The Veteran has not been afforded an examination in connection with his hypertension service connection claim, but once again VA does not have a duty to provide one here as there is no indication that hypertension may be associated with the Veteran's service.  McLendon, 20 Vet. App.at 81.  There is clear evidence in the file that the Veteran has hypertension, but there is nothing to support that the hypertension, which first manifested over 40 years after his discharge, is attributable to service.  Accordingly, there is no duty to provide the Veteran with an examination to evaluate the etiology of his hypertension.  Without any evidence in support of the Veteran's claim, the Board finds that service connection is not warranted pursuant to 38 C.F.R. § 3.303(d), and as such, the Board finds that service connection for hypertension is denied in total. 

As the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Low Back Condition

The Veteran asserts that he has experienced low back pain, diagnosed variously as arthritis and degenerative disc disease, for many years that is the direct result of having experienced an injury to his back in service as well as his having carried heavy equipment on his back while in service.  Upon review of the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran's low back condition is due to service. 

The Veteran's service treatment records contain no complaints, diagnoses, or treatments relating to a low back condition.  He was evaluated as having a normal spine on the June 1970 separation examination, and reported no issues with his back on the March 1970 report of medical history.  During the May 2017 hearing he asserted that he injured his back while in boot camp when he fell off of a wall during a training session; however, he admitted that he did not report experiencing any pain or other symptoms associated with this injury, and there are no service treatment records documenting this injury or any subsequent complaints of low back pain.  

Post-service medical records show that the Veteran sought treatment for chronic low back pain with a private medical provider as early as March 2006.  An April 2006 outpatient record indicates that the chronic low back pain was evaluated as degenerative disc disease.  Subsequent treatment records, both private and with VA, show continued complaints of and treatment for low back pain, diagnosed variously as degenerative disc disease and arthritis.  

As stated, the Veteran asserted during the May 2017 hearing that he injured his low back during boot camp.  He also detailed that he had to carry heavy backpacks weighing as much as 60 pounds as part of his duties in service. 

After consideration of the record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a low back condition.  Again, there are no complaints, diagnoses, or treatments for a low back disorder shown in the Veteran's service treatment records.  The Veteran has mentioned that he injured his back in service and had to carry significant weight on his back as part of his duties in service, but there is no evidence available in the record which shows that he complained of back pain while in service or experienced any symptoms of a low back condition while in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  The only available records documenting his diagnosis of and treatment for a low back disorder are dated no earlier than March 2006, over 35 years after the Veteran's discharge from service.  An examination further addressing these matters is not "necessary" under 38 C.F.R. § 3.159(c)(4); the Veteran has provided no supportive evidence of a link with service other than his own lay opinion, and such opinion lacks probative value absent a showing of medical training, credentials, or other expertise.  Under these circumstances, the Board finds that service connection for a low back condition on a direct basis is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran may still be entitled to service connection if all of the evidence establishes that the low back condition was incurred in service.  38 C.F.R. § 3.303(d).  Here, however, the preponderance of the evidence is against a finding that the low back condition was incurred in service, and there is no medical evidence which suggests that the low back condition is otherwise attributable to service.  Therefore, the Board finds that service connection for a low back condition under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for a low back condition in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for a low back disorder, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for erectile dysfunction is denied.  

Service connection for hypertension is denied. 

Service connection for a low back condition is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


